Walter R. Hart, J.
Motion for reargument is granted. Petitioner converted a two-family house into a three-family house by structural changes involving substantial alterations and remodeling, including a new kitchen, fire escapes and other necessary work, and thereafter obtained a certificate of occupancy for use of the premises for three families. Petitioner’s application for decontrol under section 11 of the State Rent and Eviction Regulations was denied on the ground that the third-floor accommodations had been in existence since 1944 and that the mere legalization of an existing accommodation does not constitute the creation of additional housing accommodations within the meaning of said section. The commission does not contend that there were no structural changes involving substantial alterations.
I am of the opinion that where housing accommodations which were at one time occupied, albeit in violation of law, have been made legally available, such accommodations are additional housing accommodations and the owner is entitled to an order of decontrol with respect thereto. The reasons that impel this conclusion are fully developed by me in the opinion in Matter of Silberman v. Weaver (12 Misc 2d 895).
Accordingly, the petition for review is granted and upon such review the determination of respondent is annulled.
Settle order on notice.